Case 1-1/-4060135-nhl Doc lol Filed l2/le/19 Entered 12/10/19 l2illi22

ROSENBERG, Musso & WEINER, LLP
Attorneys tt Law

BRUCE WEINER 26 COURT STREET
ROBERT }. MUSSO SUITE 2211

BROOKLYN, N.Y. 11242
LOUIS P. ROSENBERG —_——_——

(1908-1997) (718) 855-6840

SAREDT MANE] FAX NO. (71 -
ROBERT NADEL (718) 625-1966

December 18, 2019

E-File

Honorable Nancy Hershey Lord
United States Bankruptcy Judge
Eastern District of New York
271 Cadman Plaza East

Brooklyn, New York 11201

Re: | Bracha Cab Corp, et al
Bankruptcy Case No. 17-46613

Dear Judge Lord:

This will confirm that all other matters scheduled on January 8, 2020 are adjourned to
February 11, 2020 at 11:00 a.m.

Very truly yours,

/s/Bruce Weiner
Bruce Weiner

BW:jg

ce, David.Pisciotta@troutman.com
BBerman@foxrothschild.com
rwp@pikenandpiken.com
Jonathan.Forstot@troutman.com
BMcCarthy@abramslaw.com
gfreidman@gss-law.com
charles.liebman@johnsonliebman.com

 esther@pikenandpiken.com

Nazar.Khodorovsky@usdoj.gov
